FILED
                                                                                                5/4/2021
                                                                                      Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                             Court for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA

KAUTANTOWIT'S MECAUTEA, et al.,               )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 1:21-cv-00783 (UNA)
                                              )
JEFF FRIEZE, et al.,                          )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiffs’ pro se complaint, motion

for restraining order and permanent injunction, and applications for leave to proceed in forma

pauperis (“IFP”).    Plaintiffs, Kautantowit’s Mecautea (a 501(c)(3) non-profit organization),

Michael C. Minter, Joy Graves, and Timothy Timm, have jointly filed suit against several

individual defendants who are apparently affiliated with the Douglas County Oregon Sherriff’s

Department and a local Oregon Church. The court will grant only Timm’s IFP application and

deny the remainder of the requests to proceed IFP. Furthermore, the court will deny the motion

for restraining order and permanent injunction, and shall dismiss the complaint, for reasons

explained herein.

       Preliminarily, as to Kautantowit’s Mecautea, an entity may generally only appear as a party

in the federal courts “through licensed counsel.” See Greater Southeast Cmty. Hosp. Found., Inc.

v. Potter, 586 F.3d 1, 4 (D.C. Cir. 2009) (citing Rowland v. Cal. Men’s Colony, 506 U.S. 194

(1993)); see also Am. Airways Charters, Inc. v. Regan, 746 F.2d 865, 873 n.14 (D.C. Cir. 1984)

(“[A] corporation, which is an artificial entity that can only act through agents, cannot proceed pro

se.”) (internal quotation marks and citations omitted); Diamond Ventures, LLC v. Barreto, 452
F.3d 892, 900 (D.C. Cir. 2006) (same); Franklin v. Vilsack, No. 11–0206 (D.D.C. Apr. 15, 2011)

(denying IFP status to plaintiff in his capacity as an officer of a non-profit development corporation

which, as an artificial entity, cannot proceed IFP).

       The only complete application is filed by Timm and the remaining two are muddled, at

best. Minter’s undated IFP application is devoid of certain required information, including, for

example, an estimation of various debt/expenses and disclosure of any sources of income. It

appears that Minter purports to have neither debts or expenses, nor sources of income, and if that

is, in fact, the case, additional information is necessary to explain these unusual financial

circumstances. Graves’s application is devoid of the same information, and further indicates that

she may receive disability or worker’s compensation benefits, but then no details relating thereto

are provided. Without properly detailed IFP applications, individually executed and filed by each

plaintiff, the court lacks the information by which it may assess their respective financial status at

this juncture. See generally, 28 U.S.C. § 1915(a)(1).

       Even if Timm were proceeding solely for himself, the complaint falls short. The complaint

goes on for pages alleging a vague and attenuated “conspiracy to murder.” Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished
from bold conclusions, sharp harangues and personal comments [,]” it does not fulfill the

requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom.

Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint

falls within this category. Additionally, the ability of this court to exercise personal jurisdiction

any of the defendants is entirely unclear. See Fed. R. Civ. P. 12(b)(2); International Shoe Co. v

Washington, 326 U.S. 310 (1945).

       Finally, the motion for restraining order and permanent injunction advances the same

incongruous allegations, which do not warrant injunctive relief. “The standard for issuance of the

extraordinary and drastic remedy” of a restraining order or an injunction “is very high . . . and by

now very well established.” RCM Techs., Inc. v. Beacon Hill Staffing Grp., LLC, 502 F. Supp. 2d

70, 72–3 (D.D.C. 2007) (internal quotation marks and citation omitted). Plaintiffs have abjectly

failed to meet this standard, and the motion is therefore also denied.

       For all of these reasons, all of the IFP applications are denied, other than the application

filed by Timm. The motion for restraining order and permanent injunction is denied, and the

complaint and this matter are dismissed. A separate order accompanies this memorandum opinion.



                                              __________/s/_____________
Date: May 4, 2021                                TIMOTHY J. KELLY
                                               United States District Judge